IN THE SUPREME COURT OF THE STATE OF NEVADA


HORIZON HOLDINGS 2900, LLC, A                          No. 81421
NEVADA LIMITED LIABILITY
COMPANY,
                  Appellant,
                                                        FILED
              vs.                                        MAY 0 5 2022
SHEA AT HORIZON RIDGE OWNERS                            _1     A. BROWN
ASSOCIATION, A DOMESTIC NON-                                       E COURT

PROFIT CORPORATION,                                            CLRK

                  Res iondent.
HORIZON HOLDINGS 2900, LLC, A                          No. 82150
NEVADA LIMITED LIABILITY
COMPANY,
                  Appellant,
              vs.
SHEA AT HORIZON RIDGE OWNERS
ASSOCIATION, A DOMESTIC NON-
PROFIT CORPORATION,
                  Res ondent.

                     ORDER DISMISSING APPEALS
            These are consolidated appeals from a district court's findings
of fact, conclusions of law, and judgment after bench trial and from a
postjudgment order regarding attorney fees, costs, and interest. Eighth
Judicial District Court, Clark County; Susan Johnson, Judge.
            On November 23, 2021, this court entered an order
consolidating these appeals and removing them from the settlement
program. That order directed appellant to file a transcript request form by
December 7, 2021, and the opening brief and appendix by February 22,
2022. When appellant failed to file the transcript request form, this court
issued an order on January 25, 2022, directing appellant to file the form by
February 2, 2022. When appellant subsequently failed to file the transcript
request form and the opening brief and appendix, this court issued an order..


                                                               2---1113q 8
                   on March 23, 2022, directing appellant to file the transcript request form or
                   certificate of no transcript request, and the opening brief and appendix by
                   March 30, 2022. The order cautioned appellant that failure to comply could
                   result in the imposition of sanctions, including the dismissal of these
                   consolidated appeals. See .NRAP 9(a)(7); NRAP 31(d).
                               To date, appellant has failed to file the transcript request form
                   or certificate of no transcript request, and the opening brief and appendix;
                   and has otherwise failed to communicate with this court. Accordingly, this
                   court concludes that appellant has abandoned these consolidated appeals,
                   and we
                               ORDER these appeals DISMISSED.



                                                 A6,‘                 , J.
                                           Hardesty




                   Stiglich                                   Herndon




                   cc:   Hon. Susan Johnson, District Judge
                         Jay Young, Settlement Judge
                         McDonald Carano LLP/Las Vegas
                         Gallian Welker & Beckstrom, LC/Las Vegas
                         Gordon Rees Scully Mansukhani LLP/Las Vegas
                         Eighth District Court Clerk




SUPREME Cour
       OF
     NEVADA


(0) 1947A   salD
                                                        2